[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                      FILED
                         ________________________          U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                  July 21, 2006
                                   No. 05-10930               THOMAS K. KAHN
                               Non-Argument Calendar              CLERK
                             ________________________

                      D. C. Docket No. 03-20910-CR-MGC

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                      versus

EMERSON PETION,
a.k.a Nasser Ghelichkhani,
a.k.a. Roberto Saillant,
a.k.a Donald Stirrup,
a.k.a. Avdat Beaulaire,

                                                            Defendant-Appellant.

                             ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                  (July 21, 2006)

Before TJOFLAT, BLACK and BARKETT, Circuit Judges.

PER CURIAM:
      A Southern District of Florida grand jury indicted appellant, an alien, on

three counts of falsely representing himself to be a citizen of the United States, in

violation of 18 U.S.C. § 911. He pled not guilty to all counts and stood trial. The

jury convicted him as charged, and the district court sentenced him to three

concurrent prison terms of 24 months. He now appeals his convictions, contending

that the evidence was insufficient to make out the § 911 offenses because the

Government failed to offer the necessary corroboration of his admissions to being

an alien, in that it did not (1) introduce independent evidence of the corpus delicti,

or (2) introduce independent evidence supporting the trustworthiness of the

admissions.

      Our predecessor court held that a confession or an admission, standing

alone, is insufficient to sustain a conviction. See Wyatt v. United States, 263 F.2d

304, 308 (5th Cir. 1959). In other words, in addition to the admission of guilt, the

government must also introduce substantial independent evidence that would tend

to establish the trustworthiness of the admission, making it reliable and thus

corroborating it. Opper v. United States, 348 U.S. 84, 93, 75 S.Ct. 158, 164, 99

L.Ed. 101 (1954).

      Here, the Government presented such independent evidence, to-wit: (1)

appellant’s previous criminal conviction for impersonating an American citizen,



                                           2
(2) statements he made on his application for asylum and during his deportation

proceeding, admitting his Bahamian nationality, and (3) an order removing him to

the Bahamas. Given this, in addition to the other evidence before the jury

including his admissions, we are satisfied that a reasonable jury could find that

appellant was not a U.S. citizen.

      AFFIRMED.




                                          3